Citation Nr: 1808441	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for major depressive disorder (now characterized as post-traumatic stress disorder (PTSD) with depression) prior to April 7, 2016 and in excess of 50 percent thereafter.  

2. Entitlement for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1983 until November 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The RO granted service connection in June 2015 for major depressive disorder with an evaluation of 30 percent, effective August 31, 2010.  The Veteran appealed the June 2015 rating decision to a decision review officer (DRO).  In April 2016, the RO increased the rating to 50 percent for PTSD with depression, effective April 7, 2016.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here the Veteran submitted a TDIU claim in March 2017, and that was denied in May 2017. At the Veteran's hearing in June 2017 it was acknowledged that her TDIU claim would be reviewed as part of the claim for an increased rating for the mental health disability under the principles set forth in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran testified at a Board hearing by video conference hearing in June 2017. A transcript of the hearing is associated with the electronic claims file.

Additionally, the Veteran has perfected an appeal of a denial of service connection for hypertension but has requested a separate Board hearing addressing that issue.  Therefore, this appeal will be addressed in a separate decision. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to April 7, 2016 the Veteran's PTSD was manifested by moderate occupational and social impairment with reduced reliability and productivity with symptoms such as difficulty adapting to stressful situations, depressed mood, anxiety, feelings of hopelessness, emotional reaction to distant memories, difficulty establishing relations ships, and chronic sleep impairment; but without cognitive or communications deficits, panic attacks, suicidal ideations, and with a strong desire for future advanced VA-funded education . 

2. From April 7, 2016 forward that the Veteran's PTSD with depression is manifested by severe but not total occupational and social impairment with deficiencies in most areas with symptoms as noted earlier plus more sever depressed mood, anxiety, panic attacks, work conflict, social isolation, and suicidal ideation and with poor performance in a graduate education program.  

3. The weight of competent, credible and probative evidence does not demonstrate that the Veteran in incapable of maintaining all forms of substantially gainful employment because of PTSD with depression.  



CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, for PTSD with depression prior April 7, 2016 have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an initial rating of 70 percent, but no higher, for PTSD with depression from April 7, 2016 have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for total disability based on individual unemployability have not been met. 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 
 
Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).






II. Ratings for PTSD with Depression

A. Applicable Law

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. In this case, staged ratings are not warranted because the Veteran has demonstrated a relatively stable level of symptomatology throughout the appeal which was not sufficient for a higher rating at any other time during the appeal process. Fenderson, 12 Vet. App. At 126-27.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's major depressive disorder with depression was rated under Diagnostic Code 9434. 38 C.F.R. § 4.130. A 30 percent rating for major depressive disorder was assigned prior to April 7, 2016. PTSD with depression is rated at 50 percent from April 7, 2016 forward. Both depression diagnostic code 9434, and PTSD diagnostic code 9411, are rated under the General Formula.

Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short -and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations,  judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. The GAF scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). Although the recently adopted DSM-5 no longer utilizes this scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in June 2016; therefore the claim is governed by DSM-5.

The Board notes that the use of GAF scores has been eliminated in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013). In this case, although the Veteran's case is governed by DSM-5, as the DSM-IV was in use at the time some of the medical entries of record were made, the Board finds that the assigned GAF scores remain relevant for consideration in this appeal. 

The Veteran's GAF score at her January 2011 examination was 50, reflecting serious symptoms. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score will be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126 (a).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

B. Facts and Findings

The Veteran contends that her PTSD with depression is more severe than is contemplated by the current staged ratings. 

Service treatment records show that the Veteran received counseling from a chaplain and a single brief examination by a physician in September 1984 for feelings of anxiety and frustration regarding a pending administrative discharge board proceedings.  The physician diagnosed situational anxiety. 

The RO received the Veteran's claim for service connection for PTSD in August 2010.   The Veteran submitted a statement in which she described her anxiety and frustration over a protracted investigation and subsequent Navy administrative discharge board proceedings.

In January 2011, a VA psychologist noted a review of the record and performed a mental health examination.  The Veteran reported experiencing childhood mental physical and sexual abuse and her distress during the Navy administrative proceedings.  She reported having graduated from college in 1998 with a bachelor's degree in English and worked for several years in an industrial library.  She reported being laid off from a 5 year job as an electric meter reader in March 2010 because of technology improvements. 

On examination, the Veteran was well groomed and conversed easily.  During the
evaluation, she became tearful and was emotionally distraught when talking about her childhood sexual abuse, and how she believed that she was treated poorly by the Navy. Her thought processes were logical and linear. She answered questions well. She denied any suicidal or homicidal ideation. There is no indication that she suffered from any gross cognitive deficits or symptoms of psychosis.  Her judgment appeared grossly intact. She had no difficulties communicating with the examiner. The veteran did experience sleep difficulties and reported difficulty with concentration and focus but not with memory.  She denied any suicidal or homicidal ideations or difficulty with productivity.  

The examiner diagnosed the Veteran with major depressive disorder and a personality disorder but not PTSD.  Also at this time the psychologist assigned a GAF score of 50 which reflects serious symptoms. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  The symptoms displayed by the Veteran at the time were dysphoria, helplessness and hopelessness, along with issues sleeping. The psychologist noted that the personality disorder was the primary source of psychological distress and that it affected her ability to gain and keep employment. This exam also noted that she could be easily overwhelmed by stress or situations that remind her of childhood abuse, and that her depressive disorder impacted her social functioning in the range of moderate to severe. The report said that her issues primarily stemmed from abuse she faced as a child and not military service; although it conceded some negative effects from service. It closed by saying treatment would likely improve her ability to work.

In February 2011, the RO denied service connection for PTSD. In July 2014, the Veteran sought to reopen the claim and in January 2015 contended that the February 2011 decision should be revised on the basis of clear and unmistakable error because the original claim should have been addressed as a claim for other psychiatric disorders raised by the record.  

The Veteran next underwent a VA examination on May 22, 2015.  A VA psychologist noted a review of the claims file a summarized the history substantially consistent with that noted in the January 2011 examination. . The examiner listed her symptoms as depressed mood, anxiety, ruminating thoughts about her service and shame about her service, distancing towards others, occupational and social impairment and chronic sleep impairment; at the time the Veteran denied suicidal ideation. Also during this exam it was noted that the Veteran did have an adequate PTSD stressor based on childhood abuse, which was not service related. She did not mention military sexual trauma (MST) at this time.  The examiner diagnosed three disorders: Other specified trauma disorder manifesting as emotional reaction to memories and distancing from others; Major Depression manifesting as ruminating thoughts and shame about military service and poor sleep; and Personality Disorder manifesting a labile emotions and difficulty forming relationships. 

The examiner found that the Veteran's diagnosed depressive disorder was at least as likely as not related to the service treatment record noting anxiety/depression dated
in September 1984. The depression appeared to be mild to moderate and has continued since her military service.  The Veteran suffers ongoing shame and loss
related to her abrupt, unwanted end of Navy service which to her was a personally highly valued military career.  The other trauma disorder and personality disorder are pre-military, separate from the depression, and were not related to her military service.  The examiner assessed the disability as imposing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

In June 2015, the RO granted service connection for major depressive disorder and assigned a 30 percent rating, effective August 31, 2010, the original date of claim, but denied service connection for PTSD. The Veteran expressed timely disagreement with the assigned rating and submitted statements reporting ongoing VA mental health treatment for worsening symptoms.  

A Counseling Record-Narrative Report dated in July 2015 is of record.  The report is a screening for VA Vocational-Rehabilitation benefits and states that the Veteran does suffer from a serious employment handicap but was working and wanted to pursue a graduate degree in education. The counselor noted that the goal was reasonably achievable.  Particularly, the Veteran had difficulty communicating with co-workers and missed a lot of time because of her major depressive disorder. The report found that her job performance was diminishing over time even though she was receiving help to remedy her issues. The report goes on to say the Veteran is capable of finding employment in a field with some time and training to help her get past issues causing her poor job performance.  The counselor also cited the Veteran's military technical experience and that she could do well in a high pressure advanced academic setting consistent with her military training.  Her current position as a meter reader was impaired because the physical requirements and because it demanded work in high traffic and noise areas and required communications skills.  The counselor found that the Veteran was able to obtain employment and seemed intent on reaching a successful career.  

Another VA examination took place on April 7, 2016. The same VA psychologist who examiner the Veteran in 2015 again assessed the Veteran's mental health.  On this occasion, the Veteran reported being dismissed from the meter reader job in October 2015 and started school but was doing poorly.  The psychologist referred to VA counseling records that noted reports of a military sexual assault and a physical assault, daily suicidal ideations, and panic attacks.  However, on examination, the psychologist noted a cooperative, very anxious female veteran, appropriately dressed and groomed, normal speech, tearful, tense affect, anxious mood with normal cognition, fair insight improving with treatment, good judgment, and that the Veteran denied suicidal or homicidal ideation.  

The psychologist revised the diagnosis to PTSD due to childhood and military trauma and an unspecified personality disorder.  The psychologist noted that her current assessment reveals a full DSM-5 PTSD diagnosis that is at least as likely as not caused by both the veteran's experience of childhood abuse and military sexual trauma. It is at least as likely as not that the veteran's military records support the occurrence of MST. The veteran did not divulge details of military sexual trauma during her previous exam. She fully explained the MST during today's exam and appears to have had worsening symptoms during the past year due to her difficulty suppressing her PTSD symptoms.  The psychologist found that the disorder imposed occupational and social impairment with reduced reliability and productivity.  

In April 2016, the RO granted a 50 percent rating for PTSD with depression, effective April 7, 2016, the date of the VA examination on that date. 

In a letter to her representative in March 2017, the Veteran reported that she had been out of work for two years, was not doing well in school, and had been hospitalized for two days for extreme high blood pressure due to stress and depression.  Outpatient treatment records confirm anxiety as a cause of episodes of high blood pressure.  Clinicians noted that the Veteran was pursuing a master's degree in order to become a teacher but recommended a course of inpatient treatment because of the severity of the disorder. 

The Veteran testified at a video conference hearing in June 2017. The Veteran explained that she left her last job as a meter reader because she could not handle the work, and that had she not left her boss told her he would have fired her because she needed help.  She testified that she was currently in school but struggling. She stated that she missed a lot of class due to feeling anxious and depressed and was on probation for poor grades. The Veteran also testified about her lack of relationships.  She reported that she only had a couple of friends and her last relationship was roughly twenty years ago. Additionally, the Veteran stated she has suicidal thoughts and that these thoughts caused her to contact the suicide hotline three times in the three months leading to the hearing.

In VA outpatient treatment records in June 2017, a VA social worker noted the Veteran's reports of achieving all A's and B's during the term and was successful as a student teacher despite some panic attacks. 

Resolving all doubt in the Veteran's favor, the Board finds that a rating of 50 percent, but not higher, is warranted for PTSD with depression prior to April 7, 2016.  Although the Veteran's disorder manifested with symptoms of those assigned for the 30 and 50 percent rating, the Board finds that the next higher rating is warranted because the occupational and social impairment is best assessed as moderate with reduced reliability and productivity.  The Veteran's employment status during most of this period was inconsistently reported but was noted in the VA counseling records as continuing through July 2015 albeit with increasing anxiety, stress, and problems with performance and missed days at work. Examiners attributed the Veteran's anxiety and depression to multiple causes including shame and frustration regarding the Navy discharge process.  The counselor noted the Veteran's reports of difficulty communicating with co-workers.  On the other hand, the counselor found that the maintained the communication and cognitive skills and desire to succeed in a demanding graduate education program.  There were no reports of suicidal ideations or need for clinical intervention. The Veteran was able to live independently and manage her own affairs.     

Again resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a rating of 70 percent, but no higher, for PTSD from April 7, 2016, the date of the VA examination during which the Veteran's reported significantly worsening symptoms and discussed symptoms associated with a military sexual assault, warranting the additional diagnosis of PTSD.   Throughout this period of the appeal, the Veteran reported worsening depression, anxiety, inability to hold a job or go to school consistently, sleep impairment and irritability, nightmares, isolationist behavior, and even suicidal ideation, all of which she is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Furthermore, the Board finds the Veteran credible in that she has been consistent in her description of symptoms and her examinations do not overtly dispute any of her testimony. Layno v. Brown, 6 Vet. App. 456, 469 (1994). The medical evidence supports these findings. The examinations all demonstrate that during the appeals period the Veteran's symptoms have worsened. They show that the Veteran suffered from depression and anxiety in 2011, by 2015 additional symptoms such as chronic sleep impairment and more severe social and occupational impairments manifested, and by the most recent exam the Veteran suffered from the above listed symptoms, many of which became more severe, as well as suicidal ideation. The Veteran's testimony is consistent with the symptoms.

Concerning the period from April 7, 2016 forward, the evidence does not demonstrate an increased rating in excess of 70 percent for PTSD. The Veteran has not demonstrated a total occupational and social impairment. To be eligible for a 100 percent rating, the Veteran must demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §4.130, Diagnostic Code 9411. None of the example manifestations of the 100 percent schedular rating were reported or noted by clinicians.  

The final examination in April 2016 still does not mention total occupational and social impairment, it does not list symptoms such as delusions, danger of hurting others, memory loss, or inability to perform daily activities. The examiner made observations regarding the Veteran's behavior saying the Veteran is cooperative, appropriately dressed and groomed, speaks normally, has normal cognition, her insight is improving with treatment, and she has good judgment.  During the Board hearing, the Veteran did display anxiety and features of a depressed outlook, primarily regarding her finances, desires to succeed in a new career as a teacher, but with a recognized need for inpatient treatment.  The Veteran was articulate and very cognizant of her difficulties and their origin.  

Based on the examination from April 2016, as well as prior examinations that state the Veteran is able to handle her own finances and is employable with the right help, the Board does not find that the Veteran is entitled to an increased rating of 100 percent for PTSD. The Veteran is entitled to a 70 percent rating, and no higher, with an effective date of April 7, 2016.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The Veteran currently meets the threshold requirements for TDIU based on her increase to 70 percent for PTSD and her 10 percent for tinnitus. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The combined disability rating for her service-connected disabilities is 70 percent. Therefore the Veteran meets the criteria for the scheduler disability rating per 38 C.F.R. § 4.16(a) as of April 7, 2016.

The Veteran claims she last worked full-time until 2015 and stopped working because of her disability. Until then she was working as a meter reader for about two and a half years. She also worked briefly as a meter reader and meter technician in 2006 and 2010. Her peak earnings of $35,000 per year occurred in 2014. Currently the Veteran is attending graduate school to become a teacher.

A request for employment information was sent to her previous employer, and the employer responded by saying the Veteran left her job on October 7, 2015. Her employer also stated that she worked there from August 2014 until October 2015 and earned $41,100 per year. 

Her January 2011 exam does say that her ability to keep and hold a job was severely impacted by her non-service connected personality disorder. At that time the Veteran was unemployed, but she would later work as a meter reader. The examiner did not state she was incapable of employment in any capacity. The examination noted her educational and employment history since her discharge. The Veteran has an associate's degree in Mathematics and a Bachelor's Degree in English from Washington State University. After college she was a library technician for three years, then worked for Boeing for a period in the 1990s, and worked at Comcast in their call center from 2000-2004 (she quit because of poor management and lack of growth opportunities), then she worked for a power company called PG&E as a meter reader until 2010, but she was laid off because new technology eliminated her job. The exam does note issues with employment functioning, but also states that treatment will improve her condition.

The May 2015 examiner notes that the Veteran was employed. There was no mention of whether the Veteran could not maintain employment over a long period. At this examination the Veteran again discusses her work at Boeing and PG&E. This time she explains that she does not last beyond three or four years on the job due to "quitting." She also says that she took a buy-out from PG&E after five years there.

The April 2016 examination again mentions occupational and social impairment, but does not discuss whether she cannot hold any type of employment. While it does note the Veteran's issues adapting to stressful situations, like work, it also stated that the Veteran's condition was improving with treatment.

The VA vocational counsel record in July 2015 discusses whether the Veteran is capable of gaining and maintaining employment. The record states that while the Veteran has an employment handicap, and her job as a meter reader was non-suitable for her, she is capable of getting a job and holding it with the right help. This examination also tested the Veteran's learning ability and found that she has the ability to learn new concepts and have academic success if provided with some tutoring, and she could enjoy success in a broad range of occupations with additional assistance. She also showed the ability to have sufficient success in mathematics at a post-secondary program. It also listed her transferrable skills:

The Veteran's military occupation Aviation Hydraulics transfer knowledge of Electronic/Mechanical processes, communication, and troubleshooting abilities. The veteran also has shown that she can do well in high pressure advanced academic setting which was a requirement for her job duties while serving in the military. Her service connected disabilities do interfere with her success in a mechanic field, so either accommodating those disabilities or developing for an alternative career in a field that does not aggravate her disabilities should be considered.

The examination does note some serious employment handicaps that cause the Veteran to miss substantial amounts of work. But it also says she is able to obtain employment and notes that she is intent on reaching a successful career. The examination further explains that she can benefit from training based on her testing results, academic history, and impressive military career in a demanding occupational field. 

In a March 2017 message to her representative, the Veteran reported that she was briefly hospitalized because of extreme high blood pressure which she attributed to stress and depression, citing poor grades in her graduate program.  She also reported applying for Social Security Administration disability benefits.  These records were obtained and are substantially consistent with the evidence addressed above.  The SSA adjudicator found that the Veteran was not disabled under that agency's standards.  A Mental Residual Functional Capacity examiner found that the Veteran had no concentration, persistent, understanding, or memory limitations but would have difficulty with interactions with the public but not with fellow co-workers.  The adjudicator listed three suitable occupations.  

A report from the power company dated in April 2017 indicated that the Veteran resigned from the job in October 2015 with no employment concessions.  

Based on this evidence, the weight of competent, credible and probative evidence is that the Veteran is not unable to maintain substantially gainful employment as a result of her PTSD. Further, all of the VA examination reports from this period clearly indicate that the Veteran's PTSD resulted only in some significant but not total, occupational impairment. Given the above, while the Board does not doubt that the Veteran's PTSD has some effect on her occupational functioning, the preponderance of the evidence does not support her contention that her PTSD precluded her participation in any form of substantially gainful employment.  Moreover, clinicians and counselor have indicated that the Veteran can succeed with her career employment goals with the appropriate therapy.  

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's she was precluded from maintaining substantially gainful employment solely by reason of her PTSD, even when assessed in the context of subjective factors such as occupational background and level of education. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. 5107(b) (2012); Gilbert, 1 Vet. App. 49.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating of 50 percent, but not higher for PTSD with depression prior to April 7, 2016 is granted. 

A rating of 70 percent, but not higher, for PTSD with depression from Apri 7, 2016 is granted. 

A total rating based on individual unemployability is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


